Citation Nr: 0837014	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-32 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of 
gallbladder removal.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1946 to April 1960 and from May 1965 to May 1968.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Manila RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2007).

The veteran alleges his gallbladder was removed due to a 
disability (malignancy due to radiation exposure) acquired 
during his military service.  Service connection for 
disability claimed as due to exposure to radiation during 
service may be established by three different methods.  See 
Davis v. Brown, 10 Vet. App. 209 (1997).  First, there are 
certain types of cancer that are service-connected on a 
presumptive basis if manifested in a radiation-exposed 
veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, service connection for "radiogenic disease" may be 
established under 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when 
competent evidence establishes that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  
The evidence of record includes a certificate that the 
veteran participated in Operation Hardtack I (and thereby 
participated in a radiation risk activity; see 38 C.F.R. 
§ 3.309).  Medical records from Travis Air Force Base/ David 
Grant Medical Center (DGMC) reflect that the veteran had his 
gallbladder removed in 1984.  

A close review of the record shows that development has not 
been undertaken to determine the extent of the veteran's 
radiation exposure.  Likewise, the treatment records 
pertinent to the diagnosis of the disease which necessitated 
the surgical removal of the veteran's gallbladder, and 
records relating to the 1984 surgical procedure, are not 
associated with the claims file.  As these treatment records 
may indeed contain pertinent information, they must be 
secured, if available.  [Notably, the record shows that the 
RO requested from DGMC, treatment records from January 1991 
to December 1991 and from January 1998 to January 1999; in 
response, DGMC furnished treatment records from January 1991 
to December 1991 and from September 1995 to January 1999.  
There is no indication that the RO ever requested treatment 
records pertinent to the diagnosis and removal of the 
veteran's gallbladder.]  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. 	The RO should ask the veteran to 
identify the provider(s) of any treatment 
or evaluation he has received for his 
gallbladder, and to provide any releases 
necessary for VA to secure records of such 
treatment or evaluation.  The RO should 
obtain complete records of all such 
treatment and evaluation from all sources 
identified by the veteran.  The records 
secured should include copies of 
outstanding (i.e., those not already 
associated with the claims file) complete 
clinical records of relevant treatment he 
received at DGMC (and must specifically 
include the records relating to the 
initial diagnosis of the disease 
necessitating gallbladder removal surgery 
in 1984, and those relating to the 
surgical procedure itself).  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, he and his 
representative should be so advised, and 
asked to submit any such outstanding 
evidence they are able to secure.

2. 	The RO should undertake all 
appropriate development to determine the 
extent of the veteran's participation in 
radiation risk activity and radiation dose 
information.  See MR21-1MR, Part IV, 
Subpart ii, Chapter 1, Section B.

3. 	If warranted by the results of the 
development sought above, the RO should 
arrange for the veteran's claims file to 
be forwarded to a physician with 
appropriate expertise for review and an 
advisory medical opinion as to whether the 
veteran's gallbladder removal in 1984 was 
related to his exposure to radiation in 
service.  The consulting specialist should 
note the most current dose estimate for 
the veteran's radiation exposure, and 
should respond to the following: Is it at 
least as likely as not (a 50 percent or 
better probability) that the veteran's 
gallbladder removal (or other gallbladder 
disability) was related to his exposure to 
radiation in service?  The examiner should 
explain the rationale for all opinions 
given.

4. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

